Citation Nr: 1602096	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  04-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical strain on an extraschedular basis.

2.  Entitlement to an initial disability rating in excess of 20 percent for right carpal tunnel syndrome on an extraschedular basis.

3.  Entitlement to a compensable initial disability rating for onychomycosis, bilateral feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, granted service connection for cervical strain, right carpal tunnel syndrome, and onychomycosis, bilateral feet.  In that decision, the RO granted initial disability ratings of 10 percent for a cervical strain, 10 percent for right carpal tunnel syndrome, and zero percent for onychomycosis, bilateral feet.  The case has since been transferred to the jurisdiction of the Atlanta, Georgia RO.  

The Board remanded the case to the RO in August 2006 to afford the Veteran a requested hearing before a Veterans Law Judge.  The Veteran testified on these claims in January 2007 at a Travel Board Hearing before a Veterans Law Judge (VLJ).  That VLJ is no longer employed at the Board, and in April 2009 the Veteran was notified of this and of his right to be afforded the opportunity for another hearing under 38 C.F.R. § 20.707 (2008).  The Veteran declined another hearing.  The Board subsequently remanded the case for further development in July 2007, August 2009, and May 2010.

In a February 2012 decision, the Board increased the evaluations for a cervical strain and for right carpal tunnel syndrome from 10 to 20 percent respectively and denied the claim for an increased evaluation for onychomycosis.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2007 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The portion of the Board's February 2012 decision granting increased evaluations remained in effect.

In an April 2014 decision, the Board denied entitlement to further increased evaluations.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum Decision, the Court set aside the Board's April 2014 decision as it pertained to increased evaluations on an extraschedular evaluation for a cervical strain and carpal tunnel syndrome, and onychomycosis, bilateral feet, on a schedular and extraschedular basis, and remanded this case to the Board for readjudication.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran receives treatment through VA.  VA treatment records to April 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran last had a VA examination for his cervical strain in September 2009, for onychomycosis in September 2010, and for right carpal tunnel syndrome in August 2011.  In light of the state of the record, the Board finds that the Veteran must be afforded a contemporaneous VA examinations to assess the current severity of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his cervical strain, onychomycosis, and right carpal tunnel syndrome, and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Obtain VA treatment records from April 2015 to the present.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of his service-connected cervical strain, onychomycosis, and right carpal tunnel syndrome.  The claims folder should be made available to and reviewed by the examiners and all necessary tests, including range of motion studies, must be performed.  The examiners must identify the impact of the disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.  If it would be speculative to state such an opinion, the examiner must state why that is so.

5.  Then readjudicate the appeal.  The RO must specifically consider whether the Veteran's cervical spine, right carpal tunnel syndrome and onychomycosis claims should be referred to the Director, Compensation Service, for extraschedular consideration.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

